Citation Nr: 0424834	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to a disability rating in excess of 20 
percent for fracture residuals of the left femur with 
residual shortening.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2002, the veteran requested to appear at a 
hearing before an RO hearing officer, but in February 2003 
the veteran withdrew his hearing request in favor of a 
medical examination, and did not request that the hearing be 
rescheduled.  The Board believes all due process requirements 
were met with regard to his hearing request.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected fracture residuals of the left femur with residual 
shortening is manifested by more than residual shortening and 
hyperextension of the left knee.

2.  With consideration of the doctrine of reasonable doubt, 
the Board finds that the veteran's service-connected 
lumbosacral strain with degenerative changes is manifested by 
moderate limitation of motion with pain, although without 
evidence of tenderness or muscle spasms.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for fracture residuals of the left femur, with 
residual shortening, have not been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5255 (2003).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 20 percent rating for lumbosacral 
strain, with degenerative changes, have been met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, DC 5010, 5292, 5295 (2002), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003), effective September 26, 2003 (to 
be codified at 38 C.F.R. § 4.71a, DC 5237, 5242).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a November 1974 rating action, the RO granted service 
connection for a healed fracture of the left femur with 
residual shortening, and for lumbosacral strain based, in 
part, on service medical records that showed the veteran had 
sustained a fractured femur in a motor vehicle accident.  The 
service-connected femur disability was awarded a 10 percent 
disability evaluation under Diagnostic Code 5255, and the 
back disability was awarded a noncompensable disability 
evaluation under DC 5295.  In a December 1975 rating 
decision, the RO awarded a 10 percent disability evaluation 
for the veteran's service-connected lumbosacral strain.

In December 2001, the RO received the veteran's current claim 
for increased evaluations for his service-connected back and 
left femur disabilities.  Added to the record were VA medical 
records and examination reports dated from July 2000 to April 
2003.  A June 2001 VA outpatient record reflects the 
veteran's complaints of left foot pain but the VA outpatient 
records are not, otherwise, referable to complaints or 
findings regarding the veteran's service-connected left femur 
and back disabilities.

The veteran underwent VA orthopedic examination in May 2002.  
According to the examination report, the veteran reported his 
initial injury in service occurred when an automobile hit him 
and fractured his left femur, which was treated with traction 
and a spica cast.  The veteran said he had malalignment and 
was left with a short leg.  He said he started having back 
pain prior to discharge.  Since that time, he had experienced 
intermittent low back pain, especially if he twisted or did 
some unusual type of labor or was on his feet for a long 
time.  He took Tylenol for his back but was advised not to 
take too much as it could be harmful to his kidneys, so he 
endured the pain.  The veteran also reported having left knee 
pain.  It was noted that he had a magnetic resonance imaging 
(MRI) of his lumbar spine in March 1999 that showed canal 
stenosis with normal disks.  A routine lumbar film in 
February 1999 had shown mild degenerative changes with 
marginal lipping of the lumbar spine.

On clinical evaluation, it was noted that the veteran walked 
with a normal gait.  His spine was non-tender and his 
lordosis was preserved.  Range of motion of the back was - 
flexion to 80 degrees and extension and right and left 
lateral rotation each to 50 degrees.  The veteran was able to 
stand on his toes and heels and walk, and had negative 
straight-leg-raising signs.  Deep tendon reflexes in the 
knees and ankles were 1+.  The veteran had no loss of 
sensation to pinprick of the thighs, legs, or feet.  As to 
the veteran's left knee, it was noted that flexion was to 90 
degrees and extension to 0.  The collateral and cruciate 
ligaments were intact.  The Lachman and McMurray signs were 
negative.  There was no left femur tenderness, and no masses 
were felt.  The left leg measured 80 centimeters (cm.) from 
the anterior-superior spine to the middle of the malleolus, 
and on the right side it was 86 cm; there was a 6-cm. 
shortening.  The diagnostic impression was lumbosacral 
strain; degenerative changes of the lumbar spine; canal 
stenosis; fracture of the left femur; shortening of the left 
leg by 6 cm.; and chronic pain.

In the July 2002 rating decision, the RO awarded a 20 percent 
disability evaluation for the veteran's service-connected 
left femur disability.  At that time, the RO characterized 
the veteran's service-connected back disability as 
lumbosacral strain with degenerative changes, evaluated it 
under Diagnostic Code 5010-5295, and continued the previously 
assigned 10 percent disability evaluation.

In April 2003, the veteran underwent another VA orthopedic 
examination, at which he again reported his history of injury 
in a motor vehicle accident.  He described having fractured 
his left femur and was placed in a cast-brace, but there was 
some loss of position and shortening of the fracture and 
conservative treatment was continued.  After additional time 
in traction, he had been placed in a cast-brace and his 
fracture had healed, with approximately 2 cm. of shortening 
and with some alteration of knee motion.  The veteran also 
gave a history of onset of back trouble after his motor 
vehicle accident.  He described currently having low back 
pain that occasionally extended into his buttocks, more so on 
the right.  He took chiropractic manipulations.  The veteran 
said he occasionally missed a few days to a week (from work, 
evidently) because of his back, and his doctor had prescribed 
muscle relaxants.  He estimated that he had four "spells" a 
year when he missed time from work.  The veteran also said he 
was doing better now that he had a curbside route, and in the 
past year probably missed two or three times from his work.  

On examination of the left thigh, it was noted that his 
muscle contour was good.  The left thigh was grossly short 
compared to the right thigh.  When the veteran stood, a 2-cm. 
lift under the left foot leveled his pelvis quite nicely.  An 
approximately 2 cm. discrepancy in the overall length of the 
left leg was noted.  The veteran was able to heel and toe 
walk without problems and there did not appear to be any 
neurovascular deficit distal to the fracture of the femur.  
The hip had a normal arc of movement, much the same as the 
right side.  The left knee had 15 degrees of hyperextension, 
with further flexion to 130 degrees.  The VA examiner noted 
that the normal right knee had range of movement from 0 to 
140 degrees.  The ligamentous structures about the veteran's 
left knee appeared to be stable, and no other abnormality was 
noted other than the hyperextension.  The VA examiner 
commented that the hyperextension was likely related to some 
extension in the area of the fracture rather than to an 
injury directly to the knee. 

Examination of the veteran's back revealed that he stood 
without abnormal curvatures so long as his pelvis was leveled 
by a 2-cm. lift beneath the short left leg. Range of motion 
of the back was flexion to 75 degrees with discomfort; 
extension to 20 degrees; and side tilt to 25 degrees in 
either direction.  Knee and ankle jerks were 2+ and 
symmetrical.  He was able to heel and toe walk without 
problems. 

The VA examiner diagnosed a healed fracture of the femur with 
some shortening of approximately three-fourths of an inch.  
The examiner noted that the location of the movement in the 
left knee was affected to some degree and, in particular, the 
left knee hyper-extended some 15 degrees.  When asked how the 
fracture bothered him now, the veteran reported that, when he 
carried mail on a walking route for the U.S. Postal Service, 
he noticed that stepping into a hole tended to make him 
hyper-tense his knee, and that was uncomfortable.  However, 
the veteran currently had a driving route, and the knee 
bothered him less.  He had tried wearing a lift to adjust for 
the shortening, but the lift made for an awkward gait pattern 
and, the VA physician said, perhaps it in itself promoted 
some awkward steps and semi-falls, as postmen are frequently 
looking at the addresses on mail rather than where they are 
walking.  So there were some problems connected with the 
shortening and hypertension, but nothing major. 

As to the veteran's back disability, the diagnosis was low 
back strain with degenerative changes.  It was noted that X-
rays taken in November 2002 indicated that there was marginal 
hypertrophic spurring involving the lumbar bodies, without 
joint narrowing.  The VA examiner did not find signs of nerve 
root compression or neurological deficit in the lower 
extremities.  The March 1999 MRI showed some degenerative 
disc problem at L4-5.

I.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. 112.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed October 2002 statement of 
the case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected lumbar spine and left femur disabilities, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2003).  
Not all disabilities will show all the findings specified in 
the rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

1.  Increased Rating for Left Femur in Excess of 20 Percent

The veteran's service-connected fracture of the left femur, 
with residual shortening, is currently evaluated as 20 
percent disabling under Diagnostic Code 5255, under which 
malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 
5255.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Id.  Fracture 
of the surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  Id.  

A review of the objective and competent medical evidence 
reflects no evidence of marked knee or hip disability due to 
the service-connected left femur fracture with residual 
shortening to warrant an increase to the next higher rating 
of 30 percent.  Furthermore, there is no medical evidence of 
fracture, false joint, or nonunion involving the femur.  The 
fracture has been shown to be healed, as evidenced by 
radiographic findings, and no competent medical examiner has 
indicated otherwise.  None of the criteria for the assignment 
of a 30 or a 60 percent, or greater, disability rating have 
been met.

Furthermore, there is no evidence, subjective or objective, 
that the veteran has ankylosis of the left hip or limitation 
of thigh flexion so as to permit a higher rating under DCs 
5250 or 5252.  Finally, there is no indication that the 
veteran's disability was manifested by a flail joint so as to 
warrant an 80 percent rating under DC 5254.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2003).

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  Under 
DC 5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  Under DC 5253, 
limitation of rotation of the thigh, where the veteran cannot 
toe-out more than 15 degrees, or limitation of adduction, 
where he cannot cross the legs, warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  Id.  The 
veteran's disability is already evaluated as 20 percent 
disabling, and the medical evidence of record fails to show 
that his service-connected left femur exhibits the requisite 
limited motion to warrant an increased evaluation under these 
provisions.

The Board also considered assigning a higher rating for 
functional impairment due to pain, but concludes that it is 
not warranted.  The veteran reported left knee hyperextension 
when he stepped into a hole while walking on a mail route, 
but that problem improved after he began a driving mail 
route.  The Board recognizes these symptoms, but finds that 
there was no evidence of deficits in motor strength or muscle 
atrophy directly attributable to the veteran's service-
connected left femur disability.  Moreover, the functional 
impairment that could be attributed to the veteran's 
disability was adequately taken into account in the assigned 
20 percent evaluation.  Thus, a rating in excess of 20 
percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

Accordingly, the Board concludes that the preponderance of 
the objective medical evidence is against an evaluation in 
excess of 20 percent for the veteran's service-connected 
fracture of the left femur with residual shortening.  As the 
evidence is not so evenly balanced as to raise a reasonable 
doubt concerning any material issue, the claim for a higher 
rating for the service-connected fracture of the left femur 
with residual shortening must be denied.  38 U.S.C.A. § 
5107(b) (old and new versions).

Finally, the Board observes in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003) (such ratings may be authorized by the Under Secretary 
for Benefits or the Director of the C&P Service).  For 
example, although the veteran has variously contended that 
his service-connected left femur disability has affected his 
ability to work, he has submitted no evidence in support of 
this claim, aside from his statements to a VA physician to 
that effect, nor is there evidence that the service-connected 
left femur disability has necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

2.  Increased Rating for Lumbosacral Strain with Degenerative 
Changes,
in Excess of 10 percent

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  An omission was 
then corrected by reinserting two missing notes.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.  

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated July 2002.  The October 2002 SOC 
evaluated the veteran's claim using the old regulations.  In 
November 2003, the RO issued an SSOC that evaluated the 
veteran's claim using the new regulations as made effective 
on September 23, 2002, and those in effect from September 26, 
2003.  The veteran was afforded an opportunity to comment on 
the RO's action.  Accordingly, there is no prejudice to the 
veteran in our proceeding, under Bernard v. Brown, supra.

The appellant is currently evaluated as 10 percent disabled 
for his lumbosacral strain with degenerative changes under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5295.  His service-
connected disorder is osteoarthritis of the lumbosacral 
spine.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27.  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under DC 5010 is the service-connected 
disorder, and impairment of the lumbosacral spine under DC 
5295 is residual condition.


Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2003).  Limitation of motion in 
the lumbar spine is assigned a 40 percent rating when severe, 
a 20 percent rating when moderate, and a 10 percent rating 
when slight, under DC 5292 (2002), as effective prior to 
September 26, 2003.

Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  However, as 
the medical evidence of record is devoid of any diagnosis of 
intervertebral disc syndrome, an increased rating under DC 
5293 is not for consideration in the present case.  See 
38 C.F.R. § 4.71a, DC 5293 (2002), as in effect prior to 
September 23, 2002.  See also 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002), effective from September 23, 2002 (now codified at 
DC 5293).

Prior to September 26, 2003, a 10 percent evaluation was 
assigned when lumbosacral strain was manifested by 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent evaluation was assigned when 
lumbosacral strain was manifested by muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  Id.  A 40 percent evaluation was 
assigned for lumbosacral strain when it is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (to be codified at 38 C.F.R. 
§ 4.71a, DCs 5235-5343).  A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, supra, are now contemplated in 
the rating assigned under the general rating formula.)

While the veteran's low back disability has been rated under 
DC 5295, for lumbosacral strain, the current clinical 
findings do not show that there is evidence of muscle spasm 
or lumbar tenderness and while there is evidence of decreased 
range of motion, the diminished range of motion does not 
warrant an increased rating under the new rating criteria.  
Therefore, a rating in excess of 10 percent is not warranted 
for lumbosacral strain under DC 5295, as in effect prior to 
or after September 26, 2003.  

Applying the reasonable-doubt doctrine, however, we believe 
the medical findings do support the assignment of a 20 
percent evaluation under the criteria for limitation of 
motion for with the veteran's back disability effective prior 
to September 26, 2003.  Under 38 C.F.R. § 4.71a, DC 5292, 
effective prior to September 26, 2003, a 20 percent 
evaluation requires moderate limitation of motion.  However, 
a 40 percent evaluation is clearly not warranted, as there is 
no clinical evidence of severe limitation of motion.  

Here, the objective medical evidence reveals that, when 
examined by VA in May 2002, the veteran complained of 
intermittent low back pain if he twisted or moved in an 
unusual manner or stood on is feet for a lime time.  Range of 
back motion at that time was flexion to 80 degrees, extension 
to 50 degrees and left and right lateral rotation to 50 
degrees.  But when examined by VA in April 2003 the veteran 
complained of back pain that occasionally radiated into his 
buttocks, and caused him to be out of work two or three times 
in the past year.  At that time, forward flexion was possible 
to 75 degrees although there was no muscle spasm on extreme 
forward bending; extension was to 20 degrees and side tilt 
was to 25 degrees in either direction.  Thus, there was 
nearly a fifty percent decrease in two planes of excursion of 
the veteran's back motion at his most recent VA orthopedic 
examination.  

Thus, in light of the veteran's credible complaints of 
chronic low back pain, and the evident decrease in range of 
motion, the Board is of the opinion that the veteran's low 
back symptomatology warrants a 20 percent evaluation, for 
moderate limitation of motion, but no more, under Diagnostic 
Code 5292 as it was in effect prior to September 26, 2003.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and 
a part, which becomes painful on use, must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, supra.

While the 2002 and 2003 VA examination reports have shown 
complaints of pain, these complaints of pain do not warrant a 
rating in excess of 20 percent under 38 C.F.R. §§ 4.40 and 
4.45, because the examination findings did not substantiate 
additional range-of-motion losses in the lumbosacral spine, 
due to pain attributable to the service-connected disability, 
on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination not already 
contemplated in the 20 percent evaluation awarded in this 
decision.  The VA examiner in May 2002 stated that there no 
loss of sensation of the lower extremities, and neither VA 
examination noted evidence of muscle atrophy, excess 
fatigability, incoordination, disuse, or functional 
impairment of the back due to reported pain.

Given the medical findings that do not reflect range of 
motion deficits which came close to the requirements for a 
rating in excess of 20 percent under either the old or new 
criteria, and the lack of muscle atrophy in the lower 
extremities, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" due to limitation of motion in the lumbar spine caused 
by pain complaints.  Accordingly, the Board finds that a 
rating in excess of 20 percent for the appellant's lumbar 
spine disability is not warranted.  The benefit of the doubt 
has been granted to the veteran to this limited extent.  
38 U.S.C.A. § 5107(b) (old and new version); 38 C.F.R. 
§ 3.102.


ORDER

An evaluation in excess of 20 percent for a fracture of the 
left femur, with residual shortening, is denied.

A 20 percent evaluation for lumbosacral strain with 
degenerative changes is granted, subject to the laws and 
regulations governing the award of monetary benefits.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



